Case 1:19-cv-01981-CCB Document 21 Filed 10/24/19 Page1of11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NANCY HAMILTON *
Plaintiff **
VS. * Civil Action No.:1:19-cv-01981-CCB
DANIEL HERSL, et al. **
Defendants *
* * * * * * * # * * * * *

PLAINTIFF NANCY HAMILTON’S RESPONSE IN OPPOSITION TO DEFENDANT
BALTIMORE POLICE DEPARTMENT’S MOTION TO DIMISS PLAINTIFF’S
COMPLAINT (ECF No.15)
Case 1:19-cv-01981-CCB Document 21 Filed 10/24/19 Page 2 of11

 

TABLE OF CONTENTS
INTRODUCTION ........ccccessesssssececescnscnceecssonesescnsensascnsceeeessseeceeseecesseseecasseseusca 1
FACTUAL BACKGROUND..........ccccccecsceccececscecneescsenecececesceserscessucessnctssseeseesaces 2
STANDARD OF REVIEW ........ccccsccccsccsccccscsecsecscseasseeceeseceseeeeecsceuceesesescusesseusesces 3
ARGUMENT. .......ccccecesescecececscecsssseecsescseeeeesnssceeesesesseteececessssceseeeeesesessasee cesses 4

I. Defendant BPD’s Argument that the BPD is not a “person” within the

meaning of 42 U.S.C. §1983 is invalid in light of the caselaw they cite as well

as numerous other positions taken by this court and the 4" Circuit............... 4

I. Counts XXX and XXXL... cccccccececeeesesercnscsceaseeceesscncescessesseeseceseeness 4

HI. The §1983 Claims against BPD are appropriate..............ccceceessceceseesesceees 5

IV. The Complaint States a Claim for §1983 Supervisory Liability................... 7

Vv. Punitive damages against BPD under §1983 are sufficiently pled................ 7
CONCLUSION ..........ccscccccscsscsssssssesssccccecnsneeecssececsesecsscusesscacessesseueacesensescoeeusess 8
Case 1:19-cv-01981-CCB Document 21 Filed 10/24/19 Page 3of11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NANCY HAMILTON **
Plaintiff *
VS. * Civil Action No.:1:19-cv-01981-CCB
DANIEL HERSL, et al. *
Defendants **
* k % * * % * ES * Eo BS a *

PLAINTIFF NANCY HAMILTON’S RESPONSE IN OPPOSITION TO DEFENDANT
BALTIMORE POLICE DEPARTMENT’S MOTION TO DIMISS PLAINTIFF’S
COMPLAINT (ECF No.15)

INTRODUCTION

On July 8, 2016, Plaintiff was essentially kidnapped and held hostage by members of
the Gun Trace Task Force (GTTF). When she was eventually allowed to leave, she had been
traumatized, but then further traumatized with threats of retaliation after seeking the assistance of
the civil courts. Plaintiff filed an action in Baltimore City Circuit Court, which was stayed.
Pending the stay, and while there might be some question regarding the statute of limitations if
the stay continued, Plaintiff filed an action in the Federal Court which included a claim against
the Baltimore City Police Department (BPD), in addition to the individually named members of
the GTTF. BPD filed a motion to dismiss the Plaintiff's complaint, alleging eleventh
amendment immunity and a failure of the Plaintiff to allege sufficient facts to sustain her
complaint. BPD’s contentions fail based on their refusal to acknowledge current law with
respect to their alleged immunity and the sufficiency of facts laid out by the Plaintiff in her
complaint. Plaintiff, has, however, submitted, with respect to her claims for civil conspiracy
against Defendant BPD. As such, Plaintiff respectfully requests that the Court deny the relief

sought by BPD with the exception of the counts related to civil conspiracy.
Case 1:19-cv-01981-CCB Document 21 Filed 10/24/19 Page 4 of11

FACTUAL BACKGROUND

On July 8, 2016, Plaintiff was traveling to conduct errands with her husband. Plaintiff
and her husband were stopped by Defendant officers Rayam, Gondo, and Hersl. See
Complaint, ECF No.1, 66-67. Plaintiff and her husband were initially stopped on or near
Reisterstown Road in Baltimore County where they were taken out of their vehicle,
handcuffed, and placed in separate vehicles. /d. {69. Plaintiff and her husband were driven in
separate vehicles into Baltimore City where they eventually stopped at what she came to learn
to be the Baltimore police safety training facility on Northern Parkway. At the training facility,
the Plaintiff would be kept outside and handcuffed for almost an hour while her husband was
taken somewhere else. /d. 9971-72. Plaintiff, after several requests, was taken inside of the
dimly lit training facility to use the bathroom and then handcuffed and returned to the vehicle.
Id. 4% 73-76. Defendant officers eventually drove Plaintiff and her husband to Plaintiffs
Carroll County home where, on the way, they required Plaintiffto call her children and have
them exit the home. Jd. {§77-79. At the Plaintiff's home the Defendant officers searched the
home and, upon information and belief, stole money. /d. §§[ 82-84. Defendant officers
eventually contacted Carroll County Law enforcement to assist them in a search of the home,
eventually releasing a portion of the cash, that they had not stolen, to Carroll county Law
Enforcement. Plaintiff's husband eventually filed a legal proceeding to recover the cash
turned over to Carroll County. /d. {{ 83-88. When Plaintiff appeared in Court with her
husband to recover the cash in the possession of Carroll County, one of the Defendant officers
appeared and threatened the Plaintiff with further action. Id. {{ 89-93. On March 1, 2017, the
Defendant officers sued herein were all indicted on criminal enterprise charges in The United
States District Court. /d. 996. Plaintiff filed suit in Baltimore City Circuit Court on March 15,
2017 and the proceedings were stayed pending the criminal matters involving the Defendant

2
Case 1:19-cv-01981-CCB Document 21 Filed 10/24/19 Page5of11

Officers. As the statute of limitations appeared to be running, and to avoid any limitations
issues concerning the BPD, Plaintiff filed this suit on July 7, 2019 in the U.S. District Court
for Northern Maryland.

STANDARD OF REVIEW

The purpose of a motion under Federal Rule of Civil Procedure 12(b)(6) "is to test the
sufficiency of a complaint," not to "resolve contests surrounding the facts, the merits of a claim,
or the applicability of defenses." King v. Rubenstein, 825 F.3d 206, 214 (4th Cir.

2016) (quoting Edwards v. City of Goldsboro, 178 F.3d 231, 243-44 (4th Cir. 1999)). To survive
a 12(b)(6) to dismiss under FRCP 12(b)(6), the Plaintiff's complaint need only present sufficient
facts to "be enough to raise a right to relief above the speculative level,” Bel/ Atl. Corp. v.
Twombly, 550 U.S. at 545, 127 S. Ct. 1955, 1965 (2007), and render its claims "plausible on
[their] face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In evaluating the motion, the reviewing
court must take the allegations as true, no matter how skeptical the court may be. See Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1965 (2007). The Court must not only
take the factual allegations in the complaint as true, but must view them "in the light most
favorable to plaintiff." Battlefield Builders, Inc. v. Swango, 743 F.2d 1060, 1062 (4th Cir. 1984),
though the Court is not bound by the legal conclusions drawn in the complaint. United Mine
Workers of Am., Inc. v. Wellmore Coal Corp., 609 F.2d 1083, 1085-86 (4th Cir. 1979). The
Court must also consider "documents incorporated in the complaint by references, and matters of
which a court may take judicial notice." Tellabs, Inc. v.Makor Issues & Rights, LTD, 551 U.S.

308, 332 (2007).

tad
Case 1:19-cv-01981-CCB Document 21 Filed 10/24/19 Page 6 of11

ARGUMENT

I. Defendant BPD’s Argument that the BPD is not a “person” within the meaning of 42
U.S.C. §1983 is invalid in light of the caselaw they cite as well as numerous other
positions taken by this court and the 4" Circuit

This Court has steadily found that The Baltimore City Police Department (“BPD”) is not
a state agency for Eleventh Amendment purposes ( Chin v. City of Baltimore, 241 F. Supp.2d
546, 548 (D.Md.2003) holding that “The Baltimore Police Department is not entitled to Eleventh
Amendment immunity. As a result, the Baltimore City Police Department is a ‘person’ subject
to suit under $1983. Furthermore under Hector v. Weglein, 558 F. Supp. 194 (D. Md. 1982), this
court has held that BPD is "sufficiently city-connected so as not to be entitled to the claimed
Eleventh Amendment protection")( See also Wilcher v. Curley, 519 F. Supp. 1 (D. Md. 1980).

In addition to BPD’s citing of this Court’s decisions denying BPD Eleventh Amendment
Immunity (See Burley v. Bal. Police Dept., 1:18-cv-01743-ELH, ECF Nos 51, 52 (D.Md. Sept
12, 2019 and Parks v. Balt. Police Dept., 1:18-cv-03092-TDC, ECF No. 86 (D. Md. Sept 9,
2019), this Court has continued the same position in Lucero v. Early, et al.1:13-cv-01036-GLR,
ECF No.86 (D. Md. Sept 25, 2019), holding that “ BPD is a ‘person’ under § 1983” and that
“BPD is not an arm of the State and, consequently, is not entitled to Eleventh Amendment
immunity”. Under the analysis and opinions of this Court, and the admissions by the Defendants
themselves with respect to this Court’s holdings. There can be no question that BPD does not

enjoy immunity under the Eleventh Amendment.

Il. Counts XXX and XXXII

Plaintiff will submit as to Counts XXX and XXX1 as it relates to claims for conspiracy.
Case 1:19-cv-01981-CCB Document 21 Filed 10/24/19 Page 7 of 11

IH. The §1983 Claims against BPD are appropriate

To state a claim under § 1983, a plaintiff must allege that: (1) a right secured by the
Constitution or laws of the United States was violated; and (2) the alleged violation was
committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).
The Supreme Court in Board of Comm'rs of Bryan County Oklahoma v. Brown, 520 U.S.397
(1997), citing Canton v. Harris, 489 U.S. 378, 392 (1989) held that with respect to the 1983
claim “’ It could... be that the police, in exercising their discretion, so often violate
constitutional rights that the need for further training must have been plainly obvious to the city
policymakers, who, nevertheless, are ‘deliberately indifferent’ to the need*” Id. Furthermore, "a
policy or custom may possibly be inferred from continued inaction in the face of a known history
of widespread constitutional deprivations on the part of city employees, or, under quite narrow
circumstances, from the manifest propensity of a general, known course of employee conduct to
cause constitutional deprivations to an identifiable group of persons having a special relationship
to the state." Milligan vy. City of Newport News, 743 F.2d 227, 229 (4th Cir. 1984)

As this court has stated in in Lucero v. Early, et al.1:13-cv-01036-GLR, ECF No.86 (D.
Md. Sept 25, 2019) “To survive a motion to dismiss under Rule 12(b)(6), a plaintiff need only
support his condonation claim with facts which, if true, ‘state a claim to relief that is plausible on
its face.’ citing Owens y. Baltimore City State's Attorneys Office, 767 F.3d 379 (4th Cir. 2014).
Defendant BPD appears to fail to realize that the Plaintiff, at this stage is not required to prove
the Monell claim. Despite the difficulty in what the Courts have deemed as difficult to
accomplish, trial proof is not the standard of proof to which the Court must judge this motion,
Plaintiff has supplied facts, which, if true, would state a claim to relief that is plausible on its

face. Ia.
Case 1:19-cv-01981-CCB Document 21 Filed 10/24/19 Page 8 of 11

In the Owens matter the Plaintiff pled facts alleging that ““ Reported and unreported cases
from the period of time before and during the events complained of in this case demonstrate that
officers and detectives employed by the Baltimore City Police Department knowingly,
consciously, and repeatedly withheld and suppressed exculpatory and impeachment evidence in
criminal cases. In addition, under information and belief, it is anticipated that a number of
motions were filed and granted during this time period that demonstrate that Baltimore City and
the Baltimore City Police Department maintained a custom, policy, or practice to allow this type
of behavior either directly or by facilitating it, approving it, condoning it, and/or knowingly
turning a blind eye to it in reckless disregard for the constitutional rights of those injured by it”
1:1 1-cv-03295- GLR, ECF No.2 (D. Md. November 17, 2011)

The pleading of “Reported and unreported cases” showing a “custom, policy, or practice”
in the complaint was sufficient to survive a 12(b)(6) motion. The Plaintiff in Owens did not
allege specific facts relative to the cases that established the custom, policy, or practice. In fact,
when the Plaintiff attempted to do so in response to the Defendant’s Motion to
Dismiss/Summary Judgment, the submissions were stricken by the court, thereby only leaving
the allegations in the complaint from which the Appellate Court determined that the pleadings
were sufficient to establish the Mone// claim. The court opined that these allegations set out in
the complaint, although “brief”, were “non-conclusory”, sufficient to establish a Monell claim.

In the present matter, the Plaintiff has not only cited that there was a custom, policy, or
practice, that caused her injury, she further set out very specific instances of the policy and
pattern, in addition to factual cases tending to show the condonation on the part of BPD. Those

cases are listed in the Plaintiff's complaint as The June 28 Robbery (See Complaint, ECF
Case 1:19-cv-01981-CCB Document 21 Filed 10/24/19 Page 9of11

No.19923-32), Gary Clayton Case Ud. J 33-40), Kendall English case Ud. 4] 41-52), United
States Department of Justice Investigation into Baltimore City Police Department (Ud. {4
53-59), and Federal Criminal Proceedings Against the Gun Trace Task Force (Ud. {J 60-65).
The allegations in the Plaintiffs complaint from 423-65, /d., establish sufficient facts to
allege a custom, policy, or practice along with sufficient facts to allege a condonation theory
under Monell. Although the Defendant seems to argue that the DOJ report could not have
placed them on notice of the policy practice, and customs of the Baltimore City Police
Department, it is the report describing the existence of the custom, policy, or practice that
establishes sufficient facts, not, as Defendant BPD would allege, that someone is required to
inform them that they had such a custom, policy, or practice.
IV. The Complaint States a Claim for §1983 Supervisory Liability

Plaintiff contends that for the very reasons the Monell claims survive a Motion at this
stage, so does any action with respect to supervisory liability. Plaintiff further reiterates the
arguments and facts put forth in her argument in support of the Monell claims.

V. Punitive damages against BPD under §1983 are sufficiently pled

Defendant’s motion as to punitive damages appears to be based on the same
arguments put forth in the arguments in favor of dismissing the Mone// claim. Defendant
BPD argues that plaintiffs claims are insufficient to make out a claim of deliberate
indifference. Yet, the standard at this juncture is not for Plaintiff to prove the deliberate
indifference, but for Plaintiff to "pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) citing Bell Atl. Corp. V. Twombly, 550 U.S. 554, 556 (2007). "
Case 1:19-cv-01981-CCB Document 21 Filed 10/24/19 Page 10 of 11

In the present case, the Plaintiff has put forth factual allegations through a number of
cases as well as through the DOJ findings about BPD’s custom, policy, and practice of
violating the rights of citizens, specifically as it relates to these Defendants and the its
officers in general. The allegations by the Plaintiff establish sufficient facts to support the
denial of the Defendant’s Motion alleging that the Plaintiff has failed to put forth facts that
satisfy the standard of “reckless or callous indifference to the federally protected rights of
others”. Smith v. Wade, 461 U.S.30, 56 (1983). To the extent that BPD recklessly or
through callous indifference, permitted the Defendant officers to continue their misconduct
ultimately leading to and causing the injuries of the Plaintiff, the complaint, at minimum,
sets this out.

CONCLUSION

For all of the foregoing reasons, with the exception of the civil conspiracy claims

against Defendant BPD, the Court should deny Defendant BPD’s Motion, or in the

alternative, permit the Plaintiff leave to amend.

Respectfully Submitted,

/S/
James L. Rhodes, Esquire Bar #25795
Tamiya Baskerville, Esquire #28794
6600 Belair Road
Suite 2A
Baltimore, MD 21206
(410) 254-2404
Case 1:19-cv-01981-CCB Document 21 Filed 10/24/19 Page 11 of 11

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of the foregoing Response in Opposition to
Defendant Baltimore Police Department’s Motion to Dismiss Plaintiff's Complaint was
filed on this 24" day of October, 2019, with the United States District Court of Maryland

and served electronically through the Court’s electronic filing system.

[S/
James L. Rhodes, Esquire Bar #25795
